DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 recites the limitation "the position offset" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited position offset value.
Claim 6 is rejected by virtue of its dependence upon claim 5.
Claim 14 recites the limitation "the position offset" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited position offset value.
Claim 15 is rejected by virtue of its dependence upon claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramezanzadeh Moghadam et al. (U.S. Pub. No. 2018/0243586 A1; hereinafter known as “Ramezanzadeh Moghadam”).
Regarding claim 1, Ramezanzadeh Moghadam discloses a system (Abstract; Fig. 1), comprising: at least one storage device including a set of instructions and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations ([0018]; [0032]; [0126]-[0127]) including: determining a measured dose image through an EPID, the measured dose image indicating a dose distribution of radiation beams measured by the EPID, and the measured radiation beams corresponding to a planned radiation dose and a planned gantry angle ([0003]; [0029]; [0031]; [0040]; [0043]), determining an energy fluence distribution map related to radiation beams predicted by a first portal dose prediction model, the predicted radiation beams corresponding to the planned radiation dose and the planned gantry angle ([0003]; [0040]; [0046]-[0047]; [0061]-[0063]), determining a predicted dose image based on the energy fluence distribution map and a simulated energy response curve related to the EPID, the predicted dose image indicating a dose distribution of the predicted radiation beams ([0003]; [0012]; [0014]-[0015]; [0048]-[0056]; [0071]; [0095]; [0098]-[0103]), and determining differences between the measured dose image and the predicted dose image by comparing the dose distributions of the measured dose image and the predicted dose image ([0003]; [0028]; [0036]; [0039]; [0076]).

Regarding claim 3, Ramezanzadeh Moghadam discloses obtaining a plurality of raw images with respect to the measured radiation beams through the EPID, obtaining one or more calibration parameters, summarizing the plurality of raw images, forming a final calibrated image by calibrating, based on the one or more calibration parameters, each of the plurality of raw images, the summarized raw image, and converting the final calibrated image to the measured dose image ([0012]; [0014]; [0029]; [0042]-[0043]; [0057]; [0089]).
Regarding claim 4, Ramezanzadeh Moghadam discloses that the one or more calibration parameters include at least one of a position offset value, a detector gain value, or a curve correction value ([0015]; [0090]-[0098]).
Regarding claims 7 and 8, Ramezanzadeh Moghadam discloses correcting a predicted output factor of the first portal dose prediction model based on an output correction factor, determining the energy fluence distribution map by feeding the corrected output factor to the first portal dose prediction model, determining an intermediate predicted dose image based on the energy fluence distribution map and the simulated energy response curve, and determining the predicted dose image by 
Regarding claim 9, Ramezanzadeh Moghadam discloses that the simulated energy response curve related to the EPID is determined in advance by modeling an energy deposition efficiency of the EPID ([0090]-[0097]; [0103]; [0117]).
Regarding claim 10, Ramezanzadeh Moghadam discloses a method implemented on a computing device having at least one processor and at least one storage device (Abstract; Fig. 1; [0018]; [0032]; [0126]-[0127]), comprising: determining a measured dose image through an EPID, the measured dose image indicating a dose distribution of radiation beams measured by the EPID, and the measured radiation beams corresponding to a planned radiation dose and a planned gantry angle ([0003]; [0029]; [0031]; [0040]; [0043]), determining an energy fluence distribution map related to radiation beams predicted by a first portal dose prediction model, the predicted radiation beams corresponding to the planned radiation dose and the planned gantry angle ([0003]; [0040]; [0046]-[0047]; [0061]-[0063]), determining a predicted dose image based on the energy fluence distribution map and a simulated energy response curve related to the EPID, the predicted dose image indicating a dose distribution of the predicted radiation beams ([0003]; [0012]; [0014]-[0015]; [0048]-[0056]; [0071]; [0095]; [0098]-[0103]), and determining differences between the measured dose image and the predicted dose image by comparing the dose distributions of the measured dose image and the predicted dose image ([0003]; [0028]; [0036]; [0039]; [0076]).
Regarding claim 11, Ramezanzadeh Moghadam discloses obtaining a plurality of raw images with respect to the measured radiation beams through the EPID, obtaining 
Regarding claim 12, Ramezanzadeh Moghadam discloses obtaining a plurality of raw images with respect to the measured radiation beams through the EPID, obtaining one or more calibration parameters, summarizing the plurality of raw images, forming a final calibrated image by calibrating, based on the one or more calibration parameters, each of the plurality of raw images, the summarized raw image, and converting the final calibrated image to the measured dose image ([0012]; [0014]; [0029]; [0042]-[0043]; [0057]; [0089]).
Regarding claim 13, Ramezanzadeh Moghadam discloses that the one or more calibration parameters include at least one of a position offset value, a detector gain value, or a curve correction value ([0015]; [0090]-[0098]).
Regarding claims 15 and 16, Ramezanzadeh Moghadam discloses correcting a predicted output factor of the first portal dose prediction model based on an output correction factor, determining the energy fluence distribution map by feeding the corrected output factor to the first portal dose prediction model, determining an intermediate predicted dose image based on the energy fluence distribution map and the simulated energy response curve, and determining the predicted dose image by correcting the intermediate predicted dose image using an absolute dose correction factor ([0012]; [0015]; [0048]-[0051]; [0054]-[0056]; [0109]-[0118]).

Regarding claim 19, Ramezanzadeh Moghadam discloses a non-transitory computer-readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computer device, the at least one set of instructions directs the at least one processor to perform operations (Abstract; Fig. 1; [0018]; [0032]; [0126]-[0127]) including: determining a measured dose image through an EPID, the measured dose image indicating a dose distribution of radiation beams measured by the EPID, and the measured radiation beams corresponding to a planned radiation dose and a planned gantry angle ([0003]; [0029]; [0031]; [0040]; [0043]), determining an energy fluence distribution map related to radiation beams predicted by a first portal dose prediction model, the predicted radiation beams corresponding to the planned radiation dose and the planned gantry angle ([0003]; [0040]; [0046]-[0047]; [0061]-[0063]), determining a predicted dose image based on the energy fluence distribution map and a simulated energy response curve related to the EPID, the predicted dose image indicating a dose distribution of the predicted radiation beams ([0003]; [0012]; [0014]-[0015]; [0048]-[0056]; [0071]; [0095]; [0098]-[0103]), and determining differences between the measured dose image and the predicted dose image by comparing the dose distributions of the measured dose image and the predicted dose image ([0003]; [0028]; [0036]; [0039]; [0076]).
.

Allowable Subject Matter
Claims 5, 6, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while use of measured flood-field images in conjunction with calibrating EPIDs is known in the art, including for correcting detector gain values (e.g., Deutschmann, U.S. Pub. No. 2009/0129659 A1), none of the prior art of record teaches or reasonably suggests determining a position offset value, a detector gain value, and a curve correction value based on first, second, and third flood-field images and a predicted flood-field image, wherein the third and second flood-field images are associated, and a second portal dose prediction model generates the predicted flood-field image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791